Certiorari, 353 U. S. 981, to the United States Court of Appeals for the Ninth Circuit;
Certiorari, 355 U. S. 861, to the United States Court of Appeals for the District of Columbia Circuit; and
On petition for writ of certiorari to the United States Court of Appeals for the Second Circuit. The motion to hold in abeyance the filing of briefs in these cases is granted. Solicitor General Rankin for petitioner in No. 396 and respondents in Nos. 105 and 655. Reported below: No. 105, 241 F. 2d 85; No. 396, 101 U. S. App. D. C. 229, 248 F. 2d 89; No. 655, 245 F. 2d 875, 247 F. 2d 769.